Citation Nr: 1744895	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  05-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability, prior to December 8, 2003.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In November 2014, the Board last remanded the claim for additional development and adjudicative action. 

Since this case was last before the Board, a TDIU was granted from December 8, 2003 in a May 2015 rating decision. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, effective May 31, 2002, the Veteran's service-connected disability rendered him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

From May 31, 2002 to December 7, 2003, the criteria for a TDIU on an extraschedular basis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

In its November 2014 remand, the Board found that the Veteran raised a claim of TDIU in his May 31, 2002 phone call to VA. Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

A total rating based on individual unemployability may be assigned on an extraschedular basis in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability. 38 C.F.R. § 4.16(b). The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the rating period on appeal, the Veteran was in receipt of service connection for PTSD (30% disabling), diabetes mellitus, type II (20 % disabling), recurrent congestive prostatitis (0% disabling and then 10% disabling from February 5, 2003), and residuals of a shrapnel wound to the back of the left thigh and duodenal ulcer (each 0% disabling). Therefore, during the time period on appeal, the Veteran does not meet the criteria for a schedular TDIU but can potentially be awarded a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). However, the Veteran's case was referred to the Director, Compensation Service, and in December 2016, the Director denied entitlement to an extraschedular TDIU. Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

The Veteran has submitted private vocational assessments in support of his claim. A.H.J.'s March 2017 vocational assessment states that it is more likely than not that the Veteran has been unable to secure and follow substantially gainful employment because of his service-connected disabilities since 1999. K.S.'s July 2014 assessment also states that it is at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment because of his service-connected disabilities since November 1999. In rendering the opinions, both vocational assessments provided detailed analyses of the occupational impairment due to the Veteran's service-connected disabilities, particularly his PTSD.

Providing the Veteran with the benefit of the doubt, he is entitled to a TDIU, effective May 31, 2002. This is the earliest effective date available for the Veteran's Rice TDIU claim. The Veteran called to put VA on notice of his intent to file a claim for service connection for diabetes mellitus, type II, on May 31, 2002. Prior to the May 31, 2002 phone call, the last contact the Veteran had with VA was on July 7, 1999 when the Veteran responded to a Status of Dependents Questionnaire. Prior to the July 7, 1999 response, the Veteran last reached out to VA in March 1994 when he requested approval of school attendance for his daughter. There is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. In this case, there is nothing in the file that can in any way be construed as a claim for a TDIU earlier than May 31, 2002.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008). SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify. See Bradley v. Peake, 22 Vet. App. 280 (2008). The Board's decision above grants TDIU since May 31, 2002 based all of the Veteran's service-connected disabilities, not just one disability. Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is not for consideration.


ORDER

A TDIU is granted, effective May 31, 2002.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


